DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10662078 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 3/15/2021, with respect to claims 1-14 have been fully considered and are persuasive.  The obviousness type double patenting rejections of claims 1-14 have been withdrawn in light of the provided terminal disclaimer.
Applicant’s arguments, see “Remarks”, filed 3/15/2021, with respect to claims 1-14 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 1-14 have been withdrawn in light of the provided amendments.
Applicant’s arguments, see “Remarks”, filed 3/15/2021, with respect to claim 4 have been fully considered and are persuasive.  The 35 USC 112 second paragraph rejection of claim 4 has been withdrawn in light of the provided amendments. 
Allowable Subject Matter
Claims 1, 3-4 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1 (the independent claim of the instant application), though US Patent Application Publication Numbers 20050077732 and 20170088440 as well as US Patent Number 7270748 all teach some of the limitations of the independent claims, these references fail to teach that the body comprises a check valve positioned in the outlet channel to prevent backward flow of water. The remaining claims are allowed by virtue of their dependency on the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881